Determination of the board of elections and the order of the Special Term, in so far as they sustained the objections to the certificate of nomination of Alexander S. Drescher, reversed, without costs, and the board of elections is directed to print and cause to be printed upon the official ballots to be voted for at the general election to be held in November, 1909, in the column headed by Civic Alliance, an emblem of the figure of Justice, as candidate for the office of alderman in the sixty -fifth aldermanic district, city of New York, the name of Alexander S. Drescher. Woodward, Burr, Rich and Miller, JJ., concurred.